DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.
Applicants’ amendments to the claims and arguments filed on May 18, 2021 have been received and entered. Claims 1, 11, 14, 17-22, 24-26, 28 have been amended, while claims 16, 23, 27 have been canceled.  The Marc van Dijik’s declarations filed on May 18, 2021 have been received considered. The declaration will be discussed in detail below as it applies to the rejection..  Claims 1- 15, 17-22, 24-26, 28-32 and 33 are pending in the instant application.
Election/Restrictions
Applicant’s election of (i) a nucleic acid encoding said human V region, (ii) cell derived from the mouse and (iii) V1-9, V3-7, V1-6, V1-5, V2-4, V7-3, V5-2 and V4-1in the reply filed on June 7, 2017 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). However, upon further consideration, election of species requirement is hereby withdrawn and all the species are rejoined with the elected species. 
Priority
It is noted that instant application is a continuation of application no 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009, which claims benefit from foreign application UK 0911846.4 filed on 07/08/2009 and UK 0913102.0, filed on 07/28/2009. Applicant’s argument that the limitation of mouse JC intron comprises 782 nucleotide is supported by figure 14 was found persuasive.  Therefore, the effective filing date for instant claims 1-28 is 07/08/2009. Claims 1- 15, 17-22, 24-32 and 33 are under consideration. 

Allowable Subject Matter
The following claim 28 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, claim 28 is presented to applicant for consideration: 
A method for producing a biological sample comprising a human Vx region, wherein said biological sample is selected from the group consisting of:
(i) a polypeptide comprising said human kappa variable region,
(ii) an Ig kappa light chain comprising said human kappa variable region,
(iii) an antibody comprising said human kappa variable region,
(iv) a cell expressing a polypeptide comprising said human kappa variable region,
(v) a cell expressing an Ig kappa light chain comprising said human kappa
variable region,
(vi) a cell expressing an antibody comprising said human kappa variable region,
(vii) nucleic acid encoding a polypeptide comprising said human kappa variable
region,
(viii) nucleic acid encoding an Ig kappa light chain comprising said human kappa
variable region, and
(ix) nucleic acid encoding human kappa variable region,
the method comprising the step of:
immunizing a transgenic mouse with an antigen, wherein the transgenic mouse having a germline comprising a recombinant immunoglobulin light chain kappa (Ig) locus, said germline recombinant Ig locus comprising unrearranged human Ig variable region gene segments at an endogenous Ig kappa locus upstream of an enhancer and a constant (C) region comprising an endogenous C gene segment; said recombinant germline Ig locus comprising in 5’ to 3’ transcription orientation:
	(i) unrearranged human V gene segments and unrearranged human J« gene segments, wherein said Jk gene segments comprise a 3’ human Jk genesegment,
	(ii) a chimeric JC intron comprising in 5’ to 3’ transcription orientation human JC intron DNA and mouse JC intron DNA forming a chimeric junction upstream of said enhancer, and
	(iii) said C region,
 locus such that said unrearranged human Ig  variable region gene segments are operatively linked to said constant region, wherein said 3’ human J« gene segment is less than 2kb to upstream of said chimeric junction and wherein DNA between said chimeric junction and said enhancer is truncated;  wherein said recombinant Igk locus of said mouse is capable of undergoing V-J joining of unrearranged human Ig  variable region gene segments, and said mouse is capable of expressing Ig « polypeptide comprising a human V  region and a mouse C  region,
	wherein said transgenic mouse further comprises a recombinant immunoglobulin heavy chain (IgH) locus comprising in 5’ to 3’ transcriptional orientation unrearranged human IgH variable region gene segments at an endogenous IgH locus comprising a C region comprising an endogenous C gene segment of a mouse IgH locus, wherein said human variable region gene segments are operatively linked to an enhancer and said constant region;  said germline comprising all of mouse IgH variable region DNA away from its native position in an IgH locus of a non-transgenic mouse, 
	wherein said transgenic mouse is non-functional to express fully mouse Ig comprising a mouse VH region and a mouse CH region; and 
	wherein said transgenic mouse is capable of breeding with a said transgenic mouse to produce subsequent generation transgenic mice, wherein a said subsequent generation transgenic mouse is capable breeding with a said transgenic mouse to produce further subsequent generation mice, and
(b) isolating from said immunized mouse of step (a) said biological sample comprising said human V region
Withdrawn- Claim Rejections - 35 USC § 103 
	Claims 1-15, 17-22, 24-25, 28 and 29 were  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS). In view of Applicants’ amendment of base claim 1 and 28, deleting the limitation of “DNA between said chimeric junction and said enhancer comprises 782 bp of mouse JC intron DNA” and “said .
	Claims 1 and 26 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP 8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013) as evidenced by Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tamamchi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) as applied for claim 1, above and further in view of and Adams (Genomics. 2005 December; 86
(6):753-8). The rejection is withdrawn for the reasons discussed above.

New- Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15, 17-22, 24-25, 28 and 29 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record).
Claim interpretation: the claims recite one active method step to isolate a biological sample comprising a human V kappa region, wherein said human V kappa region is of transgenic mouse contacted with an antigen (e.g. Claim 1, 28). The subsequent 'wherein' clauses are considered product-by-process limitations and therefore, the recitation of transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/light chain locus, from which the biological sample is isolated following contacting with an antigen is not interpreted  as positively limiting the instantly claimed thus-obtained biological sample  gene segments expressed by and produced from the human/mouse chimeric immunoglobulin heavy chain locus.
With respect to claim 28, 1, 4-6,  Murphy et al teach a method of producing a human antibody an Ig polypeptide comprising a human V region, said Ig polypeptide comprising said human V region, said human Vregion, a cell expressing said antigen-specific antibody, a cell expressing said Ig polypeptide comprising said human V region, said method comprising (c) preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d) isolating DNA encoding the human heavy and light chain immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). Murphy further teaches that such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies (See col. 23, lines 15-24). It is further disclosed that method produces  a human antibody (see col. 45-46) from a transgenic mouse is created that produces hybrid antibodies containing human variable regions and mouse constant regions (see col. 20, lines 20-22, claim 1). In a preferred embodiment, hybridoma made from transgenic mice comprising some or all of the human variable region immunoglobulin loci (Kohler et al. Eur. J. Immunol., 6:511-519 (1976) are used as a source of DNA encoding the human variable regions (see col. 24, lines 11-15). It is noted that Murphy teaches that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies (see claim 2 and col. 23, lines 5-25). Murphy et al further disclose providing a genetically modified mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light  It is further disclosed that the resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully human variable sequences (see para. 74). 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale

Figure 2 above shows said recombinant IgK locus comprising in 5 ’ to 3 ’ transcription orientation: (i)    human Vk gene segments and human Jk gene segments, wherein said Jk gene segments comprise a 3 ’ human Jk gene segment, (ii) a chimeric JC intron comprising human JC intron DNA contiguous with mouse JC intron DNA at a chimeric junction and comprising said enhancer (see the chimeric portion formed with blue and red lines), and (iii)    mouse C region, said chimeric junction being internal in said chimeric JC intron of said recombinant IgK locus such that said human Ig variable region gene segments are operatively linked to said constant region, wherein the distance from said 3 ’ human Jk gene segment to said chimeric junction is less than 1kb as discusses supra in the body of the rejection. 
The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse constant regions and expression control regions (known or unknown), does indeed recreate a normal humoral response in mice (see page 74). 
Regarding claim 2, Murphy et al teach obtaining the hybrid antibody from the serum of the genetically modified mouse (claim 1). Another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10). It is disclosed that the final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light 
With respect to claim 3, Murphy teaches fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts (see col. 20, lines 27-29).
Regarding claim 7, Murphy teaches (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the human light chain immunoglobulin variable region of step (d) with DNA encoding a human light chain immunoglobulin constant region (see claim 2, col. 7, lines 50-54 and col. 24, lines 2-7).
With respect to claim 8, Murphy et al teach c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies (see col. 7, lines 50-54). It is further disclosed that using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see col. 24, lines 2-7). 
With respect to claims 9-10, Murphy continue to teach (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e) (claim 2) and d) growing the cell under such conditions as to express the human antibody; and e) recovering the antibody (see col. 7, lines 53-55). 
Regarding claim 11, Murphy et al teach b) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 7, lines 50-53) and wherein the mouse or cells derived from the mouse may be used as source of DNA encoding the variable region of human antibodies (see col. 23, lines 15 to col. 24, line 2). 
With respect to claims 12, 14, Murphy et al teach (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the 
With respect to claims 13, 15, Murphy et al teach (f) growing the cell under conditions such that the cell expresses a human antibody having the human heavy and light chain variable regions of the hybrid antibody of step (d) and human heavy and light chain constant regions of step (e); and (g) recovering the antibody (see col. 7, lines 53-54).Murphy discloses that the cells are grown under the appropriate conditions to express the fully human antibodies, which are then recovered (see col. 24, lines 7-9). Murphy et al teach recovering antibody or cells expressing said antibody (claim 2 of ‘323). 
Regarding claims 17-18, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 20, lines 27-32). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody therapeutics to a variety of targets. REGN88, directed against human interleukin 6 (IL6) receptor, is Regeneron’s first fully-human antibody in clinical trials for the treatment of rheumatoid arthritis (see Steven page 74).
Regarding claim 19, Murphy continue to teach in another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10).
With respect to claims 20-22 and 24, Murphy disclose a transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to  segments including gene segments V1-9, V3-7, V 1-6, V1-5, V2-4, V7-3, V5-2 and V4-1 gene segments (see col. 8, lines 16-22 also Stevens page 74). It is noted that because there is a direct substitution of the human V-DJ/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact (see col. 20, lines 49-52). For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (see col. 20, lines 49-56). The final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 23, lines 5-15). It is further disclosed that the targeted ES cells can give rise to mice that produce antibodies with hybrid heavy chains. However, it will be preferable to proceed with subsequent steps that will eliminate the remainder of the mouse variable segments (see col. 22, lines 101-14). Therefore, expression of Igk light chain comprising endogenous mouse variable region would implicitly be reduced or prevented.  
With respect to claim 25, Murphy et al teach LTVEC1 (FIG. 4D) that is constructed by bacterial homologous recombination in E. coli. LTVEC1 contains, in order: a large mouse homology arm derived from the region upstream from the mouse DJ region, but whose absolute endpoints are not important; a cassette encoding a selectable marker functional inES cells (PGK-neomycinR); a loxP site; a large human insert spanning from several V gene segments through the entire DJ region; and a mouse homology arm containing the region immediately adjacent to, but not including, the mouse J segments. Mouse ES cells will be transformed by standard techniques, for example, electroporation, with linearized LTVEC1, and neomycin resistant colonies will be screened for correct targeting using a MOA assay (see col. 21, lines 64 to col. 22, line10). 
 locus such that said human Igk variable region gene segments are operatively linked to said constant region, wherein the distance from said 3' human J gene segment to said chimeric junction is less than 2kb and wherein DNA between chimeric junction and said enhancer is truncated  mouse intron or comprises less than the complete mouse JC intron.
Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. It is emphasized that the hybrid heavy chain locus in mouse disclosed in Murphy must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-D-J/V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer.  The heavy chain intronic enhancer is positioned about 1 kb downstream of the last J segment in both mice and humans. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera who reported that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated mouse JC intron.
Murphy et al differ from claimed invention by not explicitly disclosing (i) isolating B cell from antigen contacted mouse. 
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA 
 Tanamachi Publication discloses a chimeric J/C intron comprising human JC intronic DNA, contiguous with a 3'-most human JH gene segment, and mouse JC intronic DNA, where the human JC intronic DNA joins the mouse JC intronic DNA at a human/mouse chimeric DNA junction. Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  
Regarding claim 11, Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing nucleic acid encoding the non-human host animal Ig constant region with nucleic acid encoding a human Ig constant region to thereby convert the chimeric antibody to a human antibody and expressing the human antibody (see page 20, lines 25-30). Therefore, insertion of human VDJ region at the claimed location that is between the non-human mammal constant region and the last, 3’, non-
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). One of skill in the art would have been expected to have a reasonable expectation of success in breeding homozygous transgenic mouse using breeding scheme of Jackson labs to produce progeny thereof because prior art successfully reported producing male and female homozygous and heterozygous transgenic mouse using mouse ES cells.
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to substitute the human Igk 3 '-end J region and moue JC intron cloning junction of Murphy et al with a human Igk 3'- J region gene segment and mouse J/C intron cloning junction of as suggested by Tanamachi et al and Morrison, to produce human/mouse chimeric J/C intron, with a reasonable expectation of success, and such would be obvious modification to generate chimeric J/C intron so as to join human Ig kappa VJ region gene segments to a mouse J/C intron comprising the mouse enhancer, and mouse Igk constant region gene segments, with a reasonable expectation of success, at the time of the instant invention., with a reasonable expectation of success, as instantly claimed, with a reasonable. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Further, even though IgK JC intron comprising a kappa chain locus enhancer and a truncated mouse IgK intron DNA upstream of the enhancer is not explicitly disclosed in prior art, absent evidence of any unexpected or superior result this limitation of a chimeric junction would be an obvious feature optimization it would be an obvious feature optimization for initiation of recombination and expression for the hybrid IgH/Iglocus and rational cloning choice to in view of teaching of Murphy, Tanamachi /Morrison. Absent evidence of criticality of truncated mouse JC intron comprising a truncated DNA segment would merely be a design choice to an artisan particularly since truncated human and/or truncated mouse JC intron is expected to function is same manner as full length mouse and/or human JC intron. It would have  JC intron comprising a truncated mouse Ig intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid Ig locus, with reasonable expectation of success. It is relevant to note that Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions and therefore must necessarily include human variable region gene segments and mouse constant region genes. Therefore, in such mice, a chimeric junction must necessarily be present somewhere between the final human variable region gene segment comprising the most 3’ J segment and the first mouse constant region gene particularly since Murphy disclosure of “a direct substitution of human V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer.  The heavy/light chain intronic enhancer is positioned about 2 kb downstream of the last J segment in both mice and humans. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 2 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera and Stevens (figure 2). One of skill in the art would have been expected to have a reasonable expectation of success because (i) prior art reported that immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation (see Tanamachi as evident from Morrison col. 2, lines 21-25, col. 5:46 col. 9, lines 44-46, col. 10, 48-51) .  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

s 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) , Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied for claim 28, above and further in view of and Adams (Genomics. 2005 December; 86 (6):753-8, art of record).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy et al, Aguilera, Stevens, Tanamchi, Morrison and  Adams to use the transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record), Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied for claim 28, above and further in view of and Lonberg (USPGPUB 2006/0015957, 1/19/2006).
The teaching of Murphy, Stevens, Aguilera, and Tamamchi and Morrison have been discussed above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing mouse is capable of expressing an antibody that is capable of binding the antigen, wherein the antibody comprises the Igk polypeptide and a said IgH polypeptide.

Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to produce an antigen specific antibody or antigen binding fragment thereof from the transgenic mouse whose genome comprises humanized immunoglobulin heavy/kappa light chain variable regions of Murphy with a reasonable expectation of success because the ability of the antibody to neutralize or bind the corresponding antigen is a functional property that naturally flows from the structure of said antibody produce from the mouse of Murphy. One of skill in the art would have been expected to have a reasonable expectation of success because Lonberg et a successfully demonstrated the ability to recover antigen binding neutralizing antibodies from immunized mice whose genome comprises humanized immunoglobulin heavy chains. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 28, 17-18, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (USP  8,791,323, filed on 11/09/2006, effective filing date 08/29/2002 or 6596541, dated 07/22/2013), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985), Tanamachi et al (W02007/117410, art of record) as evidenced by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Jackson Laboratory Recourse Manual, (2007, 1-29, art of record) as applied above for claims 28, 10, 13, 15, and further in view of Stevens et al (USP 7605237, dated 10/20/2009, filed on 10/02/2007, art of record).  

Stevens teaches “[m]ethods for generating human antibodies includ[ing] (column 9, lines 8-9), said method comprising "administering an antigen directly to mice that comprise DNA loci encoding.., a human Ig heavy chain variable region... (column 9, lines 19-23). Stevens teaches  generating a transgenic mouse having a genome comprising human heavy.., chain variable regions operably linked to endogenous mouse constant region loci such that the mouse produces an antibody comprising a human variable region and a mouse constant region" (column 9, lines 29-25, col. 10, 10-20). It is further disclosed that the method further comprises replacement of mouse constant regions with desired human constant regions to generate the fully human antibodies of the invention (see col. 10, lines 40-44). Stevens et al teach a transgenic mouse in which the endogenous immunoglobulin heavy and light chain variable regions are replaced with the corresponding human variable regions is challenged with the antigen of interest, and B-cells are recovered from the mice that express antibodies. The lymphatic cells may be fused with a myeloma cell line to prepare immortal hybridoma cell lines, and such hybridoma cell lines are screened and selected to identify hybridoma cell lines that produce antibodies specific to the antigen of interest. DNA encoding the variable regions of the heavy chain and light chain may be isolated and linked to desirable isotypic constant regions of the heavy chain and light chain. Such an antibody protein may be produced in a cell, such as a CHO cell. Alternatively, DNA encoding the antigen-specific chimeric antibodies or the variable regions of the light and heavy chains may be isolated directly from antigen-specific lymphocytes (see col. 10, lines 7-24).
Stevens et al teach a immunizing mice comprising DNA loci encoding both a human Ig heavy chain variable region and a kappa light chain variable region (U.S. Pat. No. 6,596,541) with antigen (human IL-4R SEQ ID NO: 1) to produce antigen polypeptide in vivo. To obtain optimal immune response, animals were subsequently boosted every 3-4 weeks (example 1).  Regarding claims 31-33, Stevens et al teach composition comprising the antibody or antigen-binding fragment of the invention in a pharmaceutically acceptable carrier (claims in ‘237).
prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Aguilera, Tamamchi, Morrison and Stevens to produce antigen binding fragment from the transgenic homozygous mouse of Murphy by exposing said mouse with an antigen IL-4 and administer said antibody to a human subject in need thereof as suggested by Stevens (2), with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in producing antigen binding fragment as a pharmaceutical composition from the transgenic mouse as claimed because prior art as reported by Stevens (2) successfully reported producing an antibody or antigen-binding fragment that specifically binds hIL-4R for administration to a human subject in need thereof.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant assert that the instant amendment to claim 28 of replacing the phrase “said germline comprising all or part of mouse IgH variable region DNA away from its native position in an IgH locus of a non-transgenic mouse” with the phrase “said germline comprising all or part of mouse IgH variable region DNA upstream of said unrearranged human IgH variable region gene segments”, affect the determination of allowability of claim 28 and its dependent claim 29. Applicant’s instant amendment to claim 28 requiring a truncated JkCk intron should not affect the determination of allowability of claim 28 and its dependent claim 29. Applicants’ arguments have been fully considered, but are not found persuasive.
As an initial matter, a discussion of the breadth of the instantly amended claims that is different from previously presented claims must precede a discussion of applicant’s arguments.
Claims 1 and 28 have been amended to delete the phrase “said germline comprising all or part of mouse IgH variable region DNA away from its native position in an IgH locus of a non-VH-D-JH gene segments are pushed away from endogenous enhancers and constant regions [DNA away from its native position in an IgH locus of a non-transgenic mouse]. This distance effect results in inactivation of mouse D and JH use for expressed rearranged antibody products. As the distance increases by stepwise BAC insertion, it is expected that the mouse VH usage would be significantly reduced. In view of foregoing, it is apparent that the endogenous mouse VHDJH are retained at the endogenous IgH locus that is pushed away from its native position. 
The pending claim 28 has been amended to a germline comprising all or part of mouse IgH variable region DNA upstream of said unrearranged human IgH variable region gene segments. In the instant case, scope of the claims have been changed to encompass replacing all or part of mouse VH-D-JH/VJwith corresponding human VH-D-JH/ VJ. Thus, claims as amended do not require mouse IgH variable region DNA pushed away from its native position as previously presented. The specification teaches that the ADAM6 genes are present in the endogenous mouse VDJ region between the VH and D gene segments in the IgH locus of chromosome 12 and therefore fertility of male mouse depend on the presence of mouse VH gene segment (see para. 305 of the published application). 
Further, deletion of phrase “wherein DNA between said chimeric junction and said enhancer comprises 782 bp of mouse JC intron DNA, and wherein said chimeric JC intron comprises less than a complete mouse JC intron” further broadens the scope of the claims that overlaps the subject matter disclosed in prior art.  It is relevant to note that instant specification teaches a chimeric Ig locus in which human kappa variable region gene segments are positioned at the mouse endogenous l locus. Specifically, in the chimeric Ig locus as disclosed in Figure 14 of instant specification (see below) points the insertion of the landing pad for location of the human VJ gene segments into an endogenous Ig locus is positioned between the last endogenous mouse J gene segment (in this case, mouse J) and the endogenous mouse Kappa Ei enhancer, specifically at coordinate 70,674,735. Further, NCBIM37 discloses the 5’ end of  enhancer that is positioned at Coordinate 70,675,51 and therefore yielding a 752 bp of mouse intron DNA between the endogenous mouse Eienhancer and the 3’ end of said contiguous human Igk. 

    PNG
    media_image2.png
    353
    788
    media_image2.png
    Greyscale

It is emphasized that the deletion of “enhancer comprises 782 bp of mouse JC intron DNA” broadens the scope of the claims to encompass replacing all or part of mouse V-J with corresponding human V-J and pending claims no longer require insertion of the landing pad for location of the human VJ gene segments into any specific location of the JC intron of endogenous Ig locus yielding 752 bp of mouse intron DNA between the endogenous mouse Eienhancer and the 3’ end of said contiguous human Igk. 
On pages 13-16 of the applicant’s argument, applicant assert that Stevens is not evidentiary of Murphy, since the IgH locus of the mouse taught by Murphy (see Figure 4 of Murphy) is not equivalent to IgH locus of the mouse taught by Stevens (see Figure 2 of Stevens). That is, unlike the JC intron which comprises DNA of the full mouse JC intron taught by Murphy, Fig. 2 of Stevens appears to disclose a chimeric Ig locus where (5' to 3') the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region, with no indication of mouse JC intronic DNA. Morrison describes nucleic acid vector encoding rearranged human VDJ as opposed to the unrearranged human V gene segments and unrearranged human D gene segments and unrearranged human JH gene segments of Tanamachi. Because the vector taught by Morrison encodes rearranged human VDJ gene segments, there is no diversity, at least with respect to the encoded chimeric heavy chain. Accordingly, because of the rearranged status of the human variable region gene segment, located away from endogenous control regions, in a non-natural recombinant cell line, Morrison 
In response, it is noted that Murphy et al as supported by the van Dijk declaration filed on 5/18/2021 (para. 22) emphasize to retain the endogenous mouse mu enhancer region. One of ordinary skill in the art was aware that the endogenous mouse mu enhancer is significantly downstream (3 ') to the start of the J/C intron (see Stevens Figure 2 and Aguilera et al Figure 1).  As stated before, the claims have been broadened to encompass presence and/or absence of few nucleotide of human origin at the human/mouse junction and there is no evidence that this would be unpredictable so as to prevent the formation of a chimeric IgH polypeptide. There is no evidence on record or prior art that the location of the chimeric junction between human and mouse intronic DNA (and as such, claims do not require exact length of human or mouse intronic DNA to include in the chimeric J/C intron) has any effect on the functional properties of the resulting antibody. It should be further noted that art teaches human JC intron (Lonberg), mouse JC intron or a human /mouse chimeric JC intron (Tanamachi, Stevens, Morrison) were all recognized by the artisan to result in human/moue chimeric IgH polypeptides. 
On pages 16-23 of the applicant’s argument, Applicant notes that, Murphy does not disclose chimeric kappa constructs explicitly and relies on its detailed description of the chimeric IgH locus. Applicant in part rely on Figure 4A to argue that the presence of the entire human JC intron is inconsistent Murphy's teaching in the specification of the maintenance of mouse Emu because such a hypothetical would indicate that the chimeric JC intron taught by Murphy comprising two Eps, one human and the other mouse.  Absent Figure 4A which is inconsistent with the remainder of the Murphy patent, Murphy does not otherwise explicitly teach a chimeric JC intron comprising human JC DNA.  Applicants submit that there is no motivation for one of skill at the time of the invention to have combined the chimeric JC intron of the randomly positioned chimeric IgH locus taught by Tanamachi et al. with the positioning of the human V region gene segments at the endogenous IgH locus taught by Murphy et al., to arrive at the structure of the chimeric IgH and/or Igk locus of the instantly recited. Applicant further argues 
In response, it is relevant to point out that Murphy et al teach a method of producing a human antibody an Ig polypeptide comprising a human V region, said Ig polypeptide comprising said human V region, said human Vregion, a cell expressing said antigen-specific  polypeptide comprising said human V region, said method comprising (c) preparing a hybridoma expressing the hybrid antibody from the genetically modified mouse stimulated with the antigen in step (b); (d) isolating DNA encoding the human heavy and light chain immunoglobulin variable regions of the hybrid antibody from the hybridoma of step (c) (see claim 2). Examiner in part would agree that Murphy may not have explicitly stated a chimeric intron comprises a human intronic DNA, however, applicant should note that Murphy teaches that the “large human insert” of LTVEC1 contained the “entire [human] DJ region” would suggest to one of ordinary skill in the art that  LTVEC1 and, ultimately, the J/C intron in the IgH locus of  the mice, must necessarily have included at least some human intronic DNA downstream of the 3' human JH gene segment particularly the targeting vector of Murphy sought to  include  the “entire human DJ region”. This is in order to avoid the nucleotides adjacent to the 3ꞌ human JH gene segment that may have be functionally important, for example in mRNA splicing (e.g., splice site). One of ordinary skill in the art would have looked for a restriction endonuclease recognition site that was known in prior art.  In the instant case, Tanamachi et al disclose creating chimeric J/C intron comprising human JC intronic DNA and a mouse JC intron (pages 26-27 figure 1). The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated (need only few missing nucleotide) mouse JC intron. Both, Murphy et al and Tanamachi et al emphasize the importance of retaining the endogenous mouse Eμ enhancer that is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, KSR has already stated that motivation need not be specific, and there are only finite number of predictable solution and one of ordinary skill in the art was well aware of the results of only human intron (Lonberg), mouse intron or chimeric JC Intron (Tanamachi and Stevens), the requirements for retaining Emu enhancer, and was already able to use chimeric JC intron, at the time of instant invention. Hence, absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to pursue any of the known potential options with a reasonable expectation of success.
In response to applicant's argument that it is unpredictable to extrapolated the effect of Tanamachi that requires random integration of human variable gene segment into the mouse genome as compared to  precise replacement of endogenous unrearranged mouse VH gene segments with human counterpart at the endogenous mouse IgH locus, the test for obviousness is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant should further note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).  In the instant case, Tanamachi et al teach a human/mouse chimeric JC intron in the construct integrated   in mouse genome that successfully resulted in the expression of the chimeric IgH antibody and polypeptide as required by the claim and therefore, provide adequate motivation, with reasonable expectation of success. Murphy is not considered to teach away because Tanamachi clearly show the ability to produce human/mouse chimeric IgH antibody (see examples). Further, Murphy et al teaches the constructing the targeting vector and cloning step, while Tanamachi reported the successful reduction to practice of constructing a chimeric human/mouse IgH locus comprising a chimeric human/mouse JC intron, whereby the mouse JC intron is a truncated mouse JC intron. It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  One of ordinary skill in the art would recognize the proof of concept of human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, and J/ IgVJ region gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse μ switch region, and mouse IgH constant region gene segments, whereby the mouse JC intron of Murphy et al may be substituted with a truncated J/C intron disclosed in Tanamachi et al. The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
On pages 25-29 of the applicant’s arguments, Applicant re-iterates rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
On pages 30-34 of the applicant’s argument, applicant argues that the process of homologous recombination can be determined to the nucleotide level. Applicant rely on US20120322108A1 that employed bacterial homologous recombination driven by synthesized 
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Applicant should note that instant rejection is not an anticipation rejection and therefore determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. As stated before, absent of any specific requirement of truncated mouse JC intron lacking precise, and explicit structure that establishes a nexus commensurate with a corresponding specific phenotype, presence of few nucleotide of human sequence within the claimed mouse/human chimeric JC junction is indistinguishable from a mouse JC intron. Further, DeFranco’s declaration (IDS filed on 64/2021) explicitly discloses that the first 12 nucleotide of mouse and human J/C intron sequence immediately downstream, of their respective 3’J gene segment are identical (see page 63, last para. 107). DeFranco states “Because the initial 12 nucleotide portion of the mouse and human J/C intron sequences is e.g., a Murphy mouse, it is practically impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region”. In fact, Macdonald et al (US20120322108) cited by applicant also shows that the proximal junction is placed about 200 bp downstream from the last JH gene segment (see para. 333). The instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated (need only few missing nucleotide) mouse JC intron. 
It is emphasized that both, Murphy et al and Tanamachi et al emphasize the importance of retaining the endogenous mouse Eμ enhancer that is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, there are only finite number of predictable solution and one of ordinary skill in the art was well aware of the results of only human intron (Lonberg), mouse intron or chimeric JC Intron (Tanamachi and Stevens), the requirements for retaining Emu enhancer, and was already able to use chimeric JC intron (Stevens and Tanamachi), at the time of instant invention. Hence, absent evidence of any unexpected superior result, it is prima facie obvious to one the artisan to pursue the known potential options with a reasonable expectation of success.
In response to applicant’s argument relying on declaration by Bradley and van Dijik, it is emphasized that declarations fail to clearly state how the repertoire of antibodies comprising human V regions produced by the method as claimed are structurally different from the repertoire of antibodies comprising human V regions produced by the mouse disclosed in Murphy. As discussed in previous office action, the claims recite only one active step of isolating a (i) (a polypeptide comprising said human kappa variable region, (ii) an Ig kappa light chain comprising said human kappa variable region, (iii) an antibody comprising said human kappa variable region, (iv) a cell expressing a polypeptide comprising said human kappa variable region, (v) a cell expressing an Ig kappa light chain comprising said human kappa variable region, (vi) a cell expressing an antibody comprising said human kappa variable region, (vii) nucleic acid encoding a polypeptide comprising said human kappa variable region, (viii) nucleic acid encoding an Ig kappa light chain comprising said human kappa variable region, and (ix) nucleic acid encoding human kappa variable region comprising said human Vk region, wherein said human V region is of a transgenic mouse contacted with  an antigen. The wherein clauses in the process claims are considered product-by-process limitations. The recited transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy/kappa chain 
It is noted that both Murphy et al and the van Dijk Declaration (para 22) emphasize to retain the endogenous mouse mu enhancer region. One of ordinary skill in the art would recognize that the endogenous mouse mu enhancer is significantly downstream 3 ' to the start of the J/C intron as evident from the teaching of Tanamachi et al and Aguilera (Figure 1). The claims as presented are broad as discussed supra as read on a human/mouse chimeric intron that includes presence of few nucleotide of human origin and/or absence of mouse origin. There is no evidence on record that presence of few nucleotides of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding change in nucleotide of "mouse origin" (see first 12 nucleotide of mouse and human JC intron is same as discussed above). The Bradley’s declaration (para. 6) is unclear to the extent how an artisan would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH/Ig locus to yield human/mouse chimeric IgH/ polypeptides simply because Tanamachi disclosed random integration as compared to disclosed a  locus at the endogenous IgH mouse locus as in Murphy particularly since mouse disclosed in both are able to yield human/mouse chimeric Ig polypeptides. Contrary to Van Dijik’s argument that nothing can be inferred from the Tanamachi mice regarding endogenous IgH regulation of the chimeric gene expression and rearrangement at the endogenous IgH locus (see para. 23 of the declaration of 5/18/2021) , it should be noted that  Murphy/Stevens and Tanamachi et al both disclose  the human/mouse chimeric Ig H/ loci comprising either  a complete mouse J/C intron, human J/C intron (Lonberg) or a human/mouse chimeric J/C intron (Tanamachi et al, Stevens or Morrison)  were recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Maintained& New- Double Patenting
Claims 1- 15, 17-22, 24-32 and 33 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-29 of copending Application No. 15232122.  
Claims 1- 15, 17-22, 24-32 and 33 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 8,791,323 (Application No. 15360502) in view of Murphy et al. et al (US Patent no 8,791,323, filed on 11/09/2006 IDS).
 Claims 1- 15, 17-22, 24-32 and 33 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 10 and 24 of copending Application No. 14056434.  
Claims 1- 15, 17-22, 24-32 and 33 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-21, 23  of copending Application No. 14056700 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1- 15, 17-22, 24-32 and 33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9, 30-31 of Application No. 14040405 in view of Murphy et al. et al (US Patent no 8,791,323, filed on 11/09/2006 IDS). The human/mouse chimeric immunoglobulin light chain locus of' 405in view 
Claims 1- 15, 17-22, 24-32 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398 (Application No. 14516461) and further in view Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1- 15, 17-22, 24-32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-19, 22-23, and 26-29 of copending Application No. 15/360,502. The human/mouse chimeric immunoglobulin kappa light chain locus of' ‘502 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin kappa light chain locus, and thus renders obvious the instant claims.
Claims 1- 15, 17-22, 24-32 and 33 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 268-288, 318-327,  330-333, 335-357 of copending Application No. 14497054 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1- 15, 17-22, 24-32 and 33 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-21  of copending Application No. 15251969 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).
Claims 1- 15, 17-22, 24-32 and 33 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-45 of copending Application No. 14040427.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (Ig kappa) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US Patent and US Patent application. Thus the rejection is maintained.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632